DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I invention (claim 1-6) and newly added claims 25-35 in the reply filed on 07/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 25-33 are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Schweitzer et al.  (Propylene Hydrogenation and Propane Dehydrogenation by a Single-Site Zn2+ ion on Silica Catalyst, ACS Catal. 2014, 4, 1091-1098).
Schweitzer et al. teaches a Zn/SiO2 catalyst comprising single site Zn2+ ion (abstract, page 1092 left col. last para.-right col. first para.) directly bonded to the support through a shared oxygen atom (Fig. 5, page 1094 last para.-page 1095 right col. first para.). 
Regarding claim 1, Schweitzer et al. does not expressly teach at least one Zn-O bond forming an active site for oligomerization. 
However, Schweitzer et al. already teaches an identical or substantially identical catalyst composition as that of instantly claimed, therefore, identical or substantially identical property/function of such identical or substantially identical catalyst composition having at least one Zn-O bond forming an active site for oligomerization is associated or expected thereof (see also MPEP 2112.01). 
Regarding claim 2, Schweitzer et al. teaches Zn/SiO2 catalyst contained Zn-O bond having thermal stability of surface structure after heating to 200 ºC or up to 700 ºC (page 1094 last para.,-page 1095 first para., table 2, Fig. 2, thus,  Schweitzer et al. disclosed catalyst zinc metal ion having a +2 oxidation state at a temperature of at least to 200 ºC. 
Regarding claim 3, Schweitzer et al. teaches Zn loading amount being 3.9% by  weight (page 1092 right col. first para.). 
Regarding claim 4 and 6, Schweitzer et al. teaches using surface area of 300 m2/g silica as support (page 1092 left col. last para.). 
Regarding claim 5, Schweitzer et al teaches using Davisil 646, 35-60 mesh silica and such silica having pore size of 150 Å (see such product pore size information https://www.sigmaaldrich.com/US/en/product/sial/236845).
As for the claimed “zinc metal ion center of the at least one  Zn(II)-O having a +2 oxidation state at a temperature of at least to 200 ºC to 500 ºC” in claim 25 and 30,  Schweitzer et al. teaches Zn/SiO2 catalyst contained  zinc metal ion center of the at least one Zn-O bond having thermal stability of surface structure after heating to 200 ºC or up to 700 ºC (page 1094 last para.,-page 1095 first para., table 2, Fig. 2, thus,  Schweitzer et al. disclosed catalyst  having “zinc metal ion center of the at least one  Zn(II)-O having a +2 oxidation state at a temperature of at least to 200 ºC to 500 ºC” as that of instantly claimed. 
Regarding claim 25 and 30, Schweitzer et al. does not expressly teach at least one Zn(II)-O bond forming an active site for oligomerization.
However, Schweitzer et al. already teaches an identical or substantially identical catalyst composition as that of instantly claimed, therefore, identical or substantially identical property/function of such identical or substantially identical catalyst composition having at least one Zn(II)-O bond forming an active site for oligomerization is associated or expected thereof (see also MPEP 2112.01). 
	Regarding claim 26-29 and 31-33, Schweitzer et al. already teaches such limitations as discussed above. 
Claim 30 and 35 are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Chen et al.  (ZnO Nanoclsuters Supported on Dealuminated Zeolite ß as a Novel Catalyst for Direct Dehydrogenation of Propane to Propylene, ChemCatChem, 2019, 11, 868-877).
Chen et al teaches a catalyst comprising Zn supported onto dealuminated zeolite ß (page 869 left col. 2nd last para.) and having Zn2+ ion bonded directly with dealuminated zeolite ß through a shared oxygen atom, the at least one Zn(II)-O bond being an active catalytic site (page 875 2nd last para-page 876 first para., Scheme 1). 
Regarding claim 30, Chen does not expressly teach at least one Zn(II)-O bond forming an active site for oligomerization, or catalyst having zinc metal ion center of the at least one Zn(II)-O having a +2 oxidation state at a temperature of at least to 200 ºC to 500 ºC. 
 However, Schweitzer et al. already teaches an identical or substantially identical catalyst composition as that of instantly claimed, therefore, identical or substantially identical property/function of such identical or substantially identical catalyst composition having at least one Zn(II)-O bond forming an active site for oligomerization, and catalyst having zinc metal ion center of the at least one Zn(II)-O having a +2 oxidation state at a temperature of at least to 200 ºC to 500 ºC. are associated or expected thereof (see also MPEP 2112.01). 
Regarding claim 35, Chen et al further teaches the dealuminated zeolite ß having all acid site being removed (page 871 2nd last para., Fig. 3a), i.e. without acid sites. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (ZnO Nanoclsuters Supported on Dealuminated Zeolite ß as a Novel Catalyst for Direct Dehydrogenation of Propane to Propylene, ChemCatChem, 2019, 11, 868-877).
Regarding claim 34, Chen et al. discloses acidity of zeolite ß can be adjusted via removing lattice Al atoms (page 869 first para.). 
It would have been obvious for one of ordinary skill in the art to remove part of such Al lattice Al atoms thus still formed zeolite ß still having some acid sites for help forming a desired zeolite ß supported Zn (II) catalyst via routine experimentation (See §MPEP 2144. 05 II). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732